EXHIBIT 10.1

 

THIS SECURITIES PLEDGE AGREEMENT (this “Agreement”) is dated October 20, 2014
and made between:

 

(1)

E-WORLD CANADA HOLDING, INC. (the “Purchaser”); and

   

(2)

GUO YIN (WYNN) XIE, an individual resident in the Province of Ontario, as agent
on behalf of the Secured Creditors (as hereinafter defined) (together with his
successors and assigns, and in such capacity, the “Agent”)

 

All capitalized terms used herein and not otherwise defined in this Securities
Pledge Agreement (this “Agreement”), shall have the meaning ascribed to them in
the Share Purchase Agreement the “SPA”), dated as of the date hereof, among the
Purchaser, E-World USA Holding, Inc., the Agent (in such capacity as a Vendor,
“Xie”), Jian Long (“Long”), Hong Shu Zhu (“Zhu”), 2434689 Ontario Inc.
(“XieCo”), 2434694 Ontario Inc. (“LongCo”), 2434694 Ontario Inc. (“ZhuCo” and
together with the Agent, Long, Zhu, XieCo and LongCo, are collectively referred
to as the “Vendors”), Prime Nutrisource Inc. (“Prime”), Nugale Pharmaceutical,
Inc. (“Nugale”) and Prime Nutrisource Inc. (New Jersey) (“Prime NJ”).

 

RECITALS:

 

(A)

The Purchaser has agreed to purchase (i) 3,637 Class A preferred shares in the
capital of Prime from Xie; (ii) 96.363 common shares in the capital of Prime
from XieCo; (iii) 28,777 Class A preferred shares in the capital of Nugale from
Long; (iv) 28,777 Class A preferred shares in the capital of Nugale from Zhu;
(v) 36.223 common shares in the capital of Nugale from LongCo, (vi) 6.223 common
shares in the capital of Nugale from ZhuCo, and (vii) 100,000 shares of common
stock of Prime NJ from Xie, all pursuant to the terms of the SPA (whether
certificated or uncertificated, collectively, the “Pledged Securities”).

   

(B)

Pursuant to the SPA, the Purchase Price for the Pledged Shares is partially
satisfied by the Promissory Note.

   

(C)

The Agent has been appointed by the Vendors, as agent for the Vendors pursuant
to that certain Inter-Creditor Agreement, of even date herewith, by and among
the Vendors. The Vendors, together with the Agent are collectively referred to
herein as the “Secured Creditors”.

   

(D)

As a condition to the Vendors entering into the SPA, the Purchaser is required
to execute and deliver this Agreement to the Agent.

 

 
1


--------------------------------------------------------------------------------




 



NOW THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are acknowledged by
the Purchaser and the Agent (for itself and on behalf of the Secured Creditors),
the parties hereto agree as follows:

 

Article 1 - Security

 

1.1

Terms Incorporated by Reference

 

Terms defined in the Personal Property Security Act (Ontario) (as amended from
time to time, the “PPSA”) and used in this Agreement have the same meanings. Any
reference to the “STA” in this Agreement means the Securities Transfer Act, 2006
(Ontario), as amended from time to time. Where a reference is made to the Agent,
it shall be deemed to include, as applicable, any nominee appointed by the Agent
to hold or otherwise take possession of the Collateral.

 

1.2

Grant of Security

 

 

(a)

The Purchaser assigns, mortgages, charges, hypothecates and pledges to the
Agent, for its own benefit as a Vendor and as agent for the rateable benefit of
itself and the other Vendors, and grants to the Agent, for its own benefit as a
Vendor and as agent for the rateable benefit of itself and the other Vendors, a
security interest in, the following property and assets (collectively, the
“Collateral”): (i) the Pledged Securities, (ii) all options, warrants and
rights, whether as an addition to, in substitution of, or in exchange for, the
Pledged Securities, (iii) all dividends, money, instruments and other property
from time to time received, receivable or otherwise distributed in respect of,
or in exchange for, the Pledged Securities, (iv) all other rights and claims of
the Purchaser in respect of, or in connection with, the foregoing, and (v) all
proceeds in any form arising out of, or derived, directly or indirectly, from,
any of the foregoing.

 

 

   

(b)

For greater certainty, the Collateral includes any substitutions or additions
arising out of any consolidation, subdivision, reclassification, stock dividend
or similar increase or decrease in, or alteration to, the capital of any issuer
of the Pledged Securities.

 

1.3

Obligations Secured

 

 

(a)

The assignments, mortgages, charges, hypothecations, pledges and security
interests granted hereby (the “Security Interest”) secure the payment and
performance of all debts, liabilities and obligations (including interest that
but for the filing of a petition in bankruptcy, would accrue on such debts,
liabilities and obligations) of the Purchaser to the Agent and the Vendors
pursuant to, or in connection with, the Promissory Note (collectively, and
together with the expenses, costs and charges set out in Section 1.3(b), the
“Obligations”).

 

 

 

 

(b)

All reasonable expenses, costs and charges incurred by or on behalf of the Agent
and the Vendors in connection with this Agreement, the Security Interest or the
realization of the Collateral including all reasonable legal fees, court costs,
receiver’s or agent’s remuneration and other expenses of, or of taking or
defending any action in connection with, taking possession of, protecting,
insuring, preparing for disposition, realizing, collecting, selling,
transferring, delivering or obtaining payment of the Collateral or other lawful
exercise of the powers conferred by the Promissory Note are to be added to and
form a part of the Obligations. Notwithstanding the foregoing, each of the
parties hereto shall pay its or his own fees, costs and expenses incurred in
connection with the negotiation, preparation, execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby.

 

 
2


--------------------------------------------------------------------------------




 

1.4

Attachment, Perfection and Control

 

 

(a)

The Purchaser acknowledges that (i) value has been given, (ii) it has rights in
the Collateral, (iii) it has not agreed to postpone the time of attachment of
the Security Interest, and (iv) it has received a duplicate original copy of
this Agreement.

 

 

 

 

(b)

The Purchaser will deliver to the Agent, immediately upon receipt thereof, any
and all certificates representing the Pledged Securities duly endorsed for
transfer, and accompanied by a duly executed stock power of attorney or similar
transfer form constituting an effective endorsement.

 

 

 

 

(c)

If the Purchaser becomes entitled to receive or receives any certificate
(including, without limitation, any certificate representing a stock dividend or
any certificate issued in connection with any reclassification, increase or
reduction of capital or any reorganization), option, warrant or right (if in
deliverable form) in respect of the Collateral, whether in addition to, in
substitution for, as a conversion of, or in exchange for, any of the Collateral,
the Purchaser will accept it as the agent of the Agent and hold the same in
trust for the Agent and the Vendors in the form received, and will immediately
deliver it to the Agent together with a duly executed stock power of attorney or
transfer form constituting an effective endorsement, as applicable.

 

 

 

 

(d)

If and to the extent any of the Pledged Securities are or become uncertificated,
the Purchaser will enter into and cause the issuer of such uncertificated
securities to enter into such custodial, control or other similar agreements as
the Agent reasonably requires in order to ensure that the Agent has control (as
such term is used in the STA and the PPSA) of the uncertificated Pledged
Securities.

 

 

 

 

(e)

At the election of the Agent and immediately upon written notice being provided
by the Agent to the Purchaser, the Purchaser will take all action required to
cause the Collateral consisting of (i) certificated securities to be transferred
to and registered in the name of the Agent or its nominee on the records of the
issuer thereof, and (ii) uncertificated securities to be registered in the name
of the Agent or its nominee on the records of the issuer thereof. The Purchaser
covenants that, at the time of any such transfer, subject to applicable law, it
will provide all required consents and approvals and cause the issuer of the
Pledged Securities to make appropriate notations on its securities register or
issue such shares, as applicable.

 

 
3


--------------------------------------------------------------------------------




 

1.5

Care and Custody of Collateral

 

The Agent is not required to see to the collection of dividends on, or exercise
any option or right in connection with, the Collateral. The Agent has no
obligation to protect or preserve the Collateral from depreciating in value or
becoming worthless and is hereby released from all responsibility for any loss
or diminution of value. The Agent is bound to exercise in the physical keeping
of the Collateral only the same degree of care as it would exercise with respect
to its own investment property kept at the same place.

 

1.6

Absence of Fiduciary Relationship

 

No implied agreements, covenants or obligations on the part of the Agent or any
of the Vendors with respect to the Purchaser or an issuer of any of the
Collateral are to be read into this Agreement against the Agent or any of the
Vendors. The Agent and the Vendors do not owe any fiduciary duty to the
Purchaser, any issuer of the Collateral or any other Person.

 

1.7

Representations and Warranties of the Purchaser

 

The Purchaser represents and warrants that: 



 

 

(a)

it is the registered, legal and beneficial owner of the Collateral;

 

 

   

(b)

the Collateral is free and clear of all liens, mortgages, charges and security
interests whatsoever other than those created in favor of the Agent;

 

 

   

(c)

this Agreement creates a legal, valid and binding agreement of the Purchaser
enforceable in accordance with its terms and the Security Interest in the
Collateral is a perfected security interest for purposes of the PPSA;

 

 

   

(d)

no Person has any option, warrant, call, commitment, conversion, right of
exchange or other agreement or any right or privilege (whether by law,
pre-emptive or contractual) capable of becoming an option, warrant, right, call,
commitment, conversion right, right of exchange or other agreement to acquire
any right or interest in the Collateral;

 

 

   

(e)

there are no restrictions on the voting rights associated with any of the
Collateral and there are no restrictions on the right to transfer the
Collateral; and

 

 

   

(f)

the Purchaser is not bound by nor is it a party to any unanimous shareholder
agreement or declaration (as such terms are defined in the Business Corporations
Act (Ontario)) relating to the Collateral.

 

All representations and warranties made by the Purchaser in this Agreement (a)
are material, (b) have been relied on by the Agent and the Vendors, (c) will
remain true and correct, and (d) will survive the execution and delivery and
only for the term of this Agreement, any investigation made at any time by or on
behalf of the Agent and the Vendors and any disposition or payment of the
Obligations.

 

 
4


--------------------------------------------------------------------------------




 

1.8

Additional Covenants of the Purchaser

 



 

(a)

The Purchaser will not, without the prior written consent of the Agent, sell,
transfer, exchange, release, abandon or otherwise dispose of, absolutely or by
way of security, any of its right, title or interest in and to any of the
Collateral.

 

 

   

(b)

The Purchaser will promptly deliver to the Agent copies of all notices or other
communications received by it in respect of the Collateral.

 

 

   

(c)

The Purchaser shall ensure that at all times the Collateral represents 100% of
the issued and outstanding shares, options and warrants in the capital of
Nugale, Prime and Prime NJ.

 

 

   

(d)

The Purchaser shall not amend the articles or by-laws of Nugale, Prime or Prime
NJ without the prior written consent of the Agent.

 

 

   

(e)

The Purchaser will not grant any security interest in its assets or, at any
time, permit the filing of any financing statement against the assets of the
Purchaser in any jurisdiction, or perfection by registration of any secured
creditor over the assets of the Purchaser, unless prior to such grant,
registration, or perfection, the Purchaser has provided the Agent with an
agreement executed by such prospective secured creditor agreeing that the Agent
may accept the Collateral in satisfaction of the Obligations, without any
objection from such prospective secured creditor in the event that the Agent
exercises its remedies pursuant to this Agreement.

 

1.9

Rights of the Purchaser

 

 

(a)

Until the Security Interest becomes enforceable, the Purchaser may vote the
Pledged Securities, give consents, ratifications or waivers, exercise all rights
of conversion or other similar rights with respect to the Collateral and receive
all income, money, dividends or and/property relating to the Collateral. When
the Security Interest becomes enforceable, all rights of the Purchaser to vote,
make entitlement orders, give consents, ratifications or waivers, exercise other
rights or receive dividends or other money or property will cease and all such
rights will become vested solely and absolutely in the Agent, for and on behalf
of the Vendors.

 

 

   

(b)

Any dividends or other distributions received by the Purchaser contrary to
Section 1.9(a) are received by the Purchaser as trustee for the Agent and the
Vendors will be immediately paid over to the Agent.

 

 

   

(c)

In order to permit the Agent to exercise the voting and other rights which it
may be entitled to exercise hereunder and receive all dividends and other
distributions, money and property which it may be entitled to receive, the
Purchaser shall promptly execute and deliver (or cause to be executed and
delivered) to the Agent all such proxies, dividend payment orders and other
instruments as the Agent may from time to time request.

 

 
5


--------------------------------------------------------------------------------




 



Article 2 - Enforcement

 

2.1

Enforcement

 

The Security Interest shall be and become enforceable against the Purchaser if
and when it fails to repay or perform any of the Obligations when due and
payable or to be performed, as the case may be, or upon the occurrence and
during the continuance of an Event of Default (as defined in the Promissory
Note).



 

2.2

Remedies

 

Whenever the Security Interest becomes enforceable, the Agent may, at any time
in its sole discretion: 



  

 

(a)

realize upon or otherwise dispose of or contract to dispose of the Collateral by
sale, transfer, delivery or otherwise;

 

 

   

(b)

obtain possession or control of any Collateral which it does not already hold or
control, by any method permitted by law;

 

 

   

(c)

notify any parties obligated in respect of any Collateral to make payment
thereof to the Agent or as it may direct;

 

 

   

(d)

file proofs of claim and other documents in order to have the claims of the
Agent and the Vendors lodged in any bankruptcy, winding-up or other judicial
proceeding relating to the Purchaser;

 

 

   

(e)

exchange any and all of the Collateral upon the merger, consolidation,
reorganization, recapitalization or other readjustment of any issuer thereof, or
upon the exercise by any issuer of any right, privilege or option pertaining to
any of the Collateral, and in connection therewith, deposit and deliver or
direct the sale or other disposition of any of the Collateral with any
committee, depositary, securities intermediary, clearing house (whether CDS or
otherwise), transfer agent, registrar or other designated agency upon such terms
and conditions as it may determine; or

 

 

   

(f)

exercise and enforce all rights and remedies of a holder of the Collateral as if
the Agent were the absolute owner thereof (including, if necessary, causing the
Collateral to be registered in the name of the Agent if not already done), all
without demand of performance or other demand, advertisement or notice of any
kind to or upon the Purchaser.

 

Any remedy may be exercised separately or in combination and is in addition to,
and not in substitution for, any other rights the Agent and the Vendors may
have, however created. The Agent shall not be bound to exercise any right or
remedy, and the exercise of rights and remedies is without prejudice to the
rights of the Agent and the Vendors in respect of the Obligations including the
right to claim for any deficiency.

 

 
6


--------------------------------------------------------------------------------




 

2.3

Standards of Sale

 

Without prejudice to the ability of the Agent to dispose of the Collateral in
any manner which is commercially reasonable, the Purchaser acknowledges that in
connection with the enforcement of the Security Interest by the Agent a
disposition of Collateral by the Agent which takes place substantially in
accordance with the following provisions shall be deemed to be commercially
reasonable:



  

 

(a)

Collateral may be disposed of in whole or in part;

 

 

   

(b)

Collateral may be disposed of by public auction, public tender or private
contract, with or without advertising and without any other formality;

 

 

   

(c)

any assignee of such Collateral may be the Agent, a Vendor or a customer or
client of such Person;

 

 

   

(d)

any sale conducted by the Agent shall be at such time and place, on such notice
and in accordance with such procedures as the Agent, in its sole discretion, may
deem advantageous;

 

 

   

(e)

Collateral may be disposed of in any manner and on any terms necessary to avoid
violation of applicable law or in order to obtain any required approval of the
disposition (or of the resulting purchase) by any governmental or regulatory
authority or official;

 

 

   

(f)

the Agent may establish an upset or reserve bid or price in respect of the
Collateral; and

 

 

   

(g)

a disposition of Collateral may be on such terms and conditions as to credit or
otherwise as the Agent, in its sole discretion, may deem advantageous.

 

In addition to the above, the Purchaser agrees that the Agent may accept the
Collateral in satisfaction of the Obligations, and the Purchaser will not object
to the same.

 

2.4

Dealing with the Collateral

 

 

(a)

The Agent and the Vendors are not obliged to exhaust their recourse against the
Purchaser or any other Person or against any other security they may hold in
respect of the Obligations before realizing upon or otherwise dealing with the
Collateral in such manner as the Agent may consider desirable.

 

 

   

(b)

The Agent and the Vendors may grant extensions or other indulgences, take and
give up security, accept compositions, grant releases and discharges and
otherwise deal with the Purchaser and with other Persons, sureties or security
as they may see fit without prejudice to the Obligations, the liability of the
Purchaser or the rights of the Agent and the Vendors in respect of the
Collateral.

 

 

   

(c)

The Agent and the Vendors are not (i) liable or accountable for any failure to
collect, realize or obtain payment in respect of the Collateral, (ii) bound to
institute proceedings for the purpose of collecting, enforcing, realizing or
obtaining payment of the Collateral or for the purpose of preserving any rights
of any Persons, (iii) responsible for any loss occasioned by any sale or other
dealing with the Collateral or by the retention of or failure to sell or
otherwise deal with the Collateral, or (iv) bound to protect the Collateral from
depreciating in value or becoming worthless.

 

 
7


--------------------------------------------------------------------------------




 

2.5

Appointment of Attorney

 

The Purchaser irrevocably appoints the Agent (and its officers) as attorney of
the Purchaser (with full power of substitution) to do, make, execute and deliver
in the name of and on behalf of the Purchaser all such acts, documents, deeds
and things which the Agent may deem necessary or advisable to accomplish the
purposes of this Agreement including the endorsement and delivery of the
Collateral to the Agent and his transferees. The Agent is empowered to exercise
all rights and powers and to perform all acts of ownership with respect to the
Collateral to the same extent as the Purchaser might do. This power of attorney
is an addition to, and not in substitution for, any stock power of attorney
delivered by the Purchaser and such powers of attorney may be relied upon by the
Agent severally or in combination. All acts of the attorney are hereby ratified
and approved, and the attorney shall not be liable for any act, failure to act
or any other matter or thing in connection therewith, except to the extent
caused by its own gross negligence or willful misconduct. This appointment and
power of substitution, being coupled with an interest, are irrevocable and will
not terminate upon the bankruptcy, dissolution, winding up or insolvency of the
Purchaser.

 

2.6

Dealings by Third Parties

 

 

(a)

No Person dealing with the Agent, any of the Vendors or an agent or receiver
thereof is required to determine (i) whether the Security Interest has become
enforceable, (ii) whether the powers which such Person is purporting to exercise
have become exercisable, (iii) whether any money remains due to the Agent or the
Vendors by the Purchaser, (iv) the necessity or expediency of the stipulations
and conditions subject to which any sale, lease or other disposition is made,
(v) the propriety or regularity of any sale or other dealing by the Agent, any
Vendor or any other Person with the Collateral, or (vi) how any money paid to
the Agent, Vendors or agent or receiver has been applied.

 

 

   

(b)

Any purchaser of Collateral from the Agent or the Vendors shall hold the
Collateral absolutely, free from any claim or right of any kind whatever,
including any equity of redemption, of the Purchaser. The Purchaser waives (to
the fullest extent permitted by law) as against any such purchaser, all rights
of redemption, stay or appraisal which the Purchaser has or may have under any
rule of law or statute now existing or hereafter adopted.

 

 
8


--------------------------------------------------------------------------------




 

2.7

Application of Proceeds

 

Any and all moneys realized by the Agent, whether pursuant to this Agreement or
otherwise, may be applied by the Agent to such part of the Obligations as the
Agent in its sole discretion determines. The Agent has, at all times and from
time to time, the right to change any application so made.

 

2.8

Purchaser Liable for Deficiency

 

The Purchaser is liable to the Agent and the Vendors for any deficiency after
the proceeds of any sale or other disposition of Collateral are received by the
Agent.

 

Article 3 - General

 

3.1

Notices

 

Any notice, consent, waiver or other communication given under this Agreement
must be in writing and delivered in accordance with the provisions of the SPA.

 

3.2

Discharge

 

The Security Interest will be discharged and this Agreement shall terminate and
be of no further force and effect upon, but only upon, full payment and
performance of the Obligations. In that connection, the Agent will execute and
deliver to the Purchaser such releases and discharges as the Purchaser may
reasonably require.

 

3.3

Amendment

 

This Agreement may only be amended, supplemented or otherwise modified by
written agreement of the Agent and the Purchaser.

 

3.4

Waivers, etc.

 

 

(a)

No consent or waiver by the Agent in connection with this Agreement is binding
unless made in writing and signed by the Agent. Any consent or waiver given
under this Agreement is effective only in the specific instance and for the
specific purpose for which it was given. No waiver of any of the provisions of
this Agreement constitutes a waiver of any other provision.

 

 

   

(b)

A failure or delay on the part of the Agent in exercising a right or remedy
under this Agreement does not operate as a waiver of, or impair, any rights or
remedies of the Agent however arising. A single or partial exercise of a right
or remedy on the part of the Agent does not preclude any other or further
exercise of that right or remedy or the exercise of any other rights or remedies
by the Agent.

 

 
9


--------------------------------------------------------------------------------




 

3.5

No Merger

 

This Agreement does not operate by way of merger of any of the Obligations and
no judgment recovered by the Agent or any of the Vendors will operate by way of
merger of, or in any way affect, the Security Interest, which is in addition to,
and not in substitution for, any other security now or hereafter held by the
Agent and the Vendors in respect of the Obligations.

 

3.6

Further Assurances

 

The Purchaser will from time to time, whether before or after the Security
Interest has become enforceable, do all acts and things and execute and deliver
all transfers, assignments and agreements as the Agent may reasonably require
for (a) protecting the Collateral, (b) perfecting the Security Interest, (c)
obtaining control of the Collateral, (d) exercising all powers, authorities and
discretions conferred upon the Agent, and (e) otherwise enabling the Agent to
obtain the full benefits of this Agreement and the rights and powers herein
granted. The Purchaser will, from time to time after the Security Interest has
become enforceable, do all acts and things and execute and deliver all
transfers, assignments and agreements as the Agent may require for facilitating
the sale or other disposition of the Collateral in connection with its
realization.

 

3.7

Supplemental Security

 

This Agreement is in addition to, and without prejudice to, all other security
now held or which may hereafter be held by the Agent and the Vendors.

 

3.8

Successors and Assigns

 

This Agreement is binding upon the Purchaser, its successors and assigns, and
inures to the benefit of the Agent and its successors and assigns. All rights of
the Agent are assignable without any requirement of consent on the part of the
Purchaser and in any action brought by an assignee to enforce any such right,
the Purchaser will not assert against the assignee any claim or defense which
the Purchaser now has or hereafter may have against the Agent or any of the
Vendors. The Purchaser may not assign, transfer or delegate any of its rights,
duties or obligations under this Agreement without the prior written consent of
the Agent.

 

3.9

Headings, etc.

 

The division of this Agreement into articles and sections and the insertion of
headings are for convenient reference only and are not to affect or be used in
the construction or interpretation of this Agreement.

 

3.10

Gender and Number

 

Any reference in this Agreement to gender includes all genders and words
importing the singular include the plural and vice versa.

 

 
10


--------------------------------------------------------------------------------




 

3.11

Severability

 

If any provision of this Agreement is determined by a court of competent
jurisdiction to be illegal, invalid or unenforceable, that provision shall be
severed from this Agreement and the remaining provisions will continue in full
force and effect, without amendment or limitation.

 

3.12

Governing Law and Submission to Jurisdiction

 

 

(a)

This Agreement is governed by and is to be interpreted, construed and enforced
in accordance with the laws of the Province of Ontario and the federal laws of
Canada applicable therein, without regard to conflict of law principles.

 

 

   

(b)

The Purchaser irrevocably and unconditionally (i) submits and attorns to the
non-exclusive jurisdiction of the courts of Ontario, (ii) agrees that all claims
in respect of any suit, action or proceeding may be heard and determined in such
court, (iii) waives, to the fullest extent permitted by law, any objection which
it may have based upon doctrines of venue or forum incoveniens.

 

3.13

Counterparts

 

This Agreement may be executed in any number of separate counterparts (including
by facsimile or other electronic means) and all such signed counterparts will
together constitute one and the same agreement. To evidence its execution of an
original counterpart of this Agreement, a party may send a copy of its original
signature on the execution page hereof to the other parties by facsimile or
other means of recorded electronic transmission and such transmission with an
acknowledgement of receipt shall constitute delivery of an executed copy of this
Agreement to the receiving party.

 

[Remainder of page intentionally left blank.]

 

 
11


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF the Purchaser and the Agent have executed and delivered this
Agreement.

 

 

  E-WORLD CANADA HOLDING, INC.           By: /s/ Ding Hua Wang       Ding Hua
Wang, President and Chairman                
____________________________________ /s/ Guo Yin Xie Witness GUO YIN (WYNN) XIE
  Name: _______________________________  

 

 

 

12

--------------------------------------------------------------------------------